Grant, J.
I concur in the opinion of my Brother Long, except in what he says about the failure to ring the electric bell stationed at the crossing. This bell is not required by the statute, and the failure to ring it is not negligence per se. There was evidence that the apparatus by which it is rung was out of order. Several of the witnesses, however, for the plaintiff, testified that it did ring, but not so loud as usual. The fact that it did not ring at all, or as loud as usual, could not, in my judgment, operate as an excuse for Mr. Tobias. He was bound to use his senses of hearing and seeing to the same degree as though the bell had not been there. The highway was on *343the outskirts of the city. Mr. Tobias lived near the crossing, and was familiar with the danger. He knew that: trains were liable to pass at any time, and is chargeable-, with knowledge that this was the time for the approach, of a regular passenger train. To hold that such am apparatus, not required either by the statute or by the' common law, but placed by the company in a laudable desire to furnish every notice possible of an approaching train, may operate to excuse a traveler from looking and. listening for an approaching train, is a doctrine which I do not think is sanctioned by reason or authority. Every traveler knows that a train cannot stop instantly, and that if he drives his team upon the track he endangers, not only his own person and property, but the lives and property of the employés and passengers .upon the train, and, as well, the property of the company. If it was so dark or foggy or misty that he could not see the light of the-approaching train, it was clearly his duty to stop and listen. Had he done so, the conclusion is irresistible that he would have heard the noise of the train. It is a matter of common knowledge that electrical bells are liable to-be out of order. In,order to excuse the failure of Mr. Tobias to look, or to stop and listen, if he could not see, the jury would be compelled to find that he had the right to rely upon the ringing of the electrical bell as notice of the approaching train, and to drive on without other precaution. I think the request was properly refused.
I think the court should have directed a verdict for the defendant, but he left the case to the jury with very careful instructions on both the negligence of the defendant and the negligence of the deceased,’instructing them to consider all the facts and circumstances in the case bearing upon both. The jury found a verdict for the defendant.
The judgment should be affirmed.